Citation Nr: 1827180	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  11-07 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a back disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N.S. Pettine, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to November 1969, to include service in the Republic of Vietnam.  The Veteran has been awarded the Combat Infantryman Badge and the Purple Heart.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In April 2014, the Board denied an increased disability rating for bilateral hearing loss as well as entitlement to service connection for bilateral upper extremity peripheral neuropathy.  Additionally, the Board also denied reopening a claim of entitlement to service connection for a back condition.

Thereafter, the Veteran appealed the denials with respect to the peripheral neuropathy and back issues to the United States Court of Appeals for Veterans Claims (Court).  In February 2015, pursuant to a Joint Motion for Remand (JMR) and Order, the Board's April 2014 decision was vacated and remanded with respect to the peripheral neuropathy and back issues.

Following the Court's February 2015 Order, in August 2015, the Board found that new and material evidence had been received and reopened the Veteran's claim for service connection for a back condition.  The Board then remanded the case for further development.

Subsequently, via a September 2016 rating decision, the RO granted the issue of entitlement to service connection for bilateral upper extremity peripheral neuropathy and assigned initial 10 percent disability ratings, effective November 30, 2009.  As the Veteran has not appealed the initial rating assignments or the effective dates of service connection, the Board finds that this grant of service connection constitutes a full award of the benefit sought on appeal with respect to the peripheral neuropathy issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second notice of disagreement must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2017).


VETERAN'S CONTENTIONS

The Veteran has contended that he has a back disability that was caused by or first became manifest in service.  Specifically, the Veteran has stated that, while serving in Vietnam, he fell a short distance from a helicopter into a crater, injuring his back.  Additionally, the Veteran has attributed his current back disability to the cumulative effects of his duties as a radio telephone operator in Vietnam.  


FINDINGS OF FACT

1. The Veteran had active duty service in the Republic of Vietnam from November 1968 to November 1969.  The Veteran's decorations, medals, and awards include a Combat Infantryman Badge and a Purple Heart.  The Veteran's service personnel records (SPRs) indicate that he served as a rifleman, grenadier, and radio telephone operator while in Vietnam. 

2. Although the Veteran did not report any back problems at separation from service, in October 1997, he sought treatment at VA facilities for lower back pain.  In an October 1999 VA treatment record, the Veteran indicated that he had had lower back pain for many years.

3. In a March 2000 VA treatment record, a magnetic resonance image (MRI) from a non-VA facility revealed a mild disc bulge at L4-L5 and L5-S1 as well as mild effacing of the anterior surface of the thecal sac.  In a February 2002 VA treatment record, the Veteran was assessed with lower back pain secondary to L5-S1 radiculopathy and spinal stenosis. 

4. Thereafter, in November 2003, the Veteran was assessed with chronic lower back pain secondary to lumbar degenerative disc disease.

5. In July 2008 and April 2012 VA treatment records, the Veteran repeatedly complained of back pain that began in service and increased in severity over time.

6. In November 2009, B.S.-a friend who had served with the Veteran in Vietnam-described the significant weight that both he and the Veteran carried on their backs as radio telephone operators in Vietnam.  Additionally, B.S. stated that he had suffered from back pain since service.

7. In August 2016, the Veteran was afforded a VA back conditions examination in connection with his appeal.  The examiner diagnosed the Veteran with a lumbosacral strain and commented that the Veteran had also been diagnosed with lumbosacral degenerative disc disease and degenerative joint disease.  The examiner then opined that it was less likely than not that the Veteran's back condition was incurred in, caused by, or resulted from service.

8. Following the August 2016 VA examination, the Board requested in January 2018 that an orthopedic spine surgeon from the Veterans Health Administration (VHA) review the Veteran's claims file and provide an additional medical opinion regarding the Veteran's back disability.

In March 2018, Dr. Milby, a specialist in orthopedic spine surgery, replied and stated that he had reviewed the Veteran's claims file.  Dr. Milby opined that it was more likely than not that the Veteran's current back condition had its onset in, was caused by, or was otherwise related to the demands of the Veteran's Vietnam combat experience.  Although he had reason to doubt the Veteran's account of falling from a helicopter, Dr. Milby stated that the most compelling causative factor in favor of service connection was the Veteran's in-service duties as a radio telephone operator.  Specifically, Dr. Milby stated that it was "very plausible" that repeatedly wearing and transporting heavy radio telephone equipment "contributed to the degenerative cascade" leading to the findings of a current back disability.  As such, Dr. Milby concluded that it was more likely than not that the current back condition had its onset in, was caused by, or was otherwise related to the Veteran's combat service.



CONCLUSION OF LAW

The criteria for service connection for a back disability are met.  38 U.S.C. §§ 1110, 5107(b) (2012); 38 C.F.R §§ 3.102, 3.303, 3.304(d) (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection is warranted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

As indicated above in the Conclusions of Law section, the Board finds that the evidence indicates that the Veteran's current back disability was caused by or related to service.  Accordingly, the Board will grant the Veteran's claim.

In support of this determination, the Board primarily relies upon the March 2018 opinion of VHA professional Dr. Milby, who concluded that it was more likely than not that the Veteran's current back condition had its onset in, was caused by, or was otherwise related to the demands of the Veteran's Vietnam combat experience as a radio telephone operator.  The Board finds Dr. Milby's opinion to be adequate for adjudicative purposes as it: (1) was based upon a consideration of the Veteran's entire medical history; (2) described the Veteran's disability in sufficient detail; and (3) supported its conclusion with a thorough analysis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board acknowledges that the August 2016 VA examiner also provided an opinion that the Veteran's current back disability was not related to service.  However, the Board finds this opinion to be inadequate for adjudicative purposes.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Specifically, the VA examiner did not comment upon the Veteran's consistent statements of continuous back pain since service.  As such, it is of little probative value.


ORDER

Service connection for a back disability is granted.



____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


